UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08382 DWS Strategic Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:11/30 Date of reporting period:7/1/12-6/30/13 ***** FORM N-Px REPORT ***** ICA File Number: 811-08382 Reporting Period: 07/01/2012 - 06/30/2013 DWS Strategic Income Trust ADWS Strategic Income Trust GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R106 Meeting Date: AUG 08, 2012Meeting Type: Annual Record Date:JUN 18, 2012 #ProposalMgt RecVote CastSponsor 1Elect Director Duncan H. CocroftForForManagement 2Elect Director David L. EatonForForManagement 3Elect Director Kenneth A. GhazeyForForManagement 4Elect Director Philip J. GundForForManagement 5Elect Director Linda KoffenbergerForForManagement 6Elect Director Charles MacalusoForForManagement POSTMEDIA NETWORK CANADA CORP. Ticker:PNC.ASecurity ID:73752W205 Meeting Date: JAN 10, 2013Meeting Type: Annual Record Date:NOV 26, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Charlotte BurkeForForManagement 1.2Elect Director Hugh F. DowForForManagement 1.3Elect Director Paul GodfreyForForManagement 1.4Elect Director Ronald W. OsborneForForManagement 1.5Elect Director John PatonForForManagement 1.6Elect Director Graham SavageForForManagement 1.7Elect Director Steven ShapiroForForManagement 1.8Elect Director Peter SharpeForForManagement 1.9Elect Director Robert SteacyForForManagement 2Approve PricewaterhouseCoopers LLP asForForManagement Auditors and Authorize Board to Fix Their Remuneration TRUMP ENTERTAINMENT RESORTS, INC. Ticker:TRMPQSecurity ID:89816T202 Meeting Date: DEC 13, 2012Meeting Type: Annual Record Date:SEP 25, 2012 #ProposalMgt RecVote CastSponsor 1Change Range for Size of the BoardForForManagement 2.1Elect Director Stephen McCallForForManagement 2.2Elect Director Robert SymingtonForForManagement TRUMP ENTERTAINMENT RESORTS, INC. Ticker:TRMPQSecurity ID:89816T202 Meeting Date: MAR 18, 2013Meeting Type: Special Record Date:FEB 12, 2013 #ProposalMgt RecVote CastSponsor 1Approve Amendments to Certificate ofForDid Not Vote Management Incorporation to Provide for Restrictions on Ownership and Transferability of Our Common Stock Applicable Under the New Jersey Casino Control Act END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Strategic Income Trust By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/19/13
